 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ASHLEY R. VUZ,                                      Case No.: 3:20-cv-00246-GPC-AGS
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE PLAINTIFF’S EX
                                                         PARTE APPLICATION FOR LEAVE
14   DCSS III, INC. (d/b/a GOSSIP GRILL),
                                                         TO FILE DOCUMENTS UNDER
     et al.,
15                                                       SEAL
                                     Defendants.
16
                                                         [ECF No. 121]
17
18         On June 4, 2021, Plaintiff filed an ex parte application for leave to file under seal
19   documents in connection to the Motion for Settlement Approval and Dismissal Pursuant
20   to Rule 41(a)(2) filed by Plaintiff and Defendants DCSS III, Casteel, Rocha, and Wynne
21   (ECF No. 123). ECF No. 121. Specifically, Plaintiff seeks to file the related
22   memorandum of points and authorities and supporting declaration with the settlement
23   amount and amount of an attorney lien redacted, and to file unredacted versions under
24   seal. For the reasons that follow, the Court DENIES Plaintiff’s application without
25   prejudice.
26   \\\
27
                                                     1
28                                                                            3:20-cv-00246-GPC-AGS
 1         There is a presumptive right of public access to court records based upon the
 2   common law and the first amendment. See Nixon v. Warner Commc’ns, Inc., 435 U.S.
 3   589, 597 (1978); Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206,
 4   1212–13 (9th Cir. 2002). Nonetheless, access may be denied to protect sensitive
 5   confidential information. “Unless a particular court record is one ‘traditionally kept
 6   secret,’ a ‘strong presumption in favor of access’ is the starting point.” Kamakana v. City
 7   & Cty. of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006) (citing Foltz v. State Farm
 8   Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). To overcome this strong
 9   presumption, a party seeking to seal a judicial record attached to a dispositive motion
10   must articulate justifications for sealing that “outweigh the historical right of access and
11   the public policies favoring disclosure.” Id. at 1178–79.
12         Parties seeking to seal documents in a dispositive motion must meet the high
13   threshold requiring “compelling reasons” with specific factual findings to support a
14   sealing. Id. at 1178–80. However, for non-dispositive motions, the parties must show a
15   lesser “particularized showing” under the “good cause” standard pursuant to Federal Rule
16   of Civil Procedure 26(c) to rebut the presumption of public access. Id. at 1180. The
17   Ninth Circuit has suggested that the technical dispositive or non-dispositive label on the
18   motion does not necessarily control, but rather that courts must consider how closely the
19   motion bears on issues central to the merits. See In re Midland National Life Insurance
20   Company Annuity Sales Practices Litigation, 686 F.3d 1115 (9th Cir. 2012); Ctr. for Auto
21   Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1100 (9th Cir. 2016). Without Ninth
22   Circuit guidance on the issue, lower courts have differed on the question of whether a
23   motion for settlement approval is dispositive or non-dispositive for the purpose of
24   deciding a motion to file documents under seal. See Select Portfolio Servicing v.
25   Valentino, No. C 12-0334 SI, 2013 WL 1800039, at *2 (N.D. Cal. Apr. 29, 2013)
26   (collecting cases).
27
                                                   2
28                                                                             3:20-cv-00246-GPC-AGS
 1         A noticed motion for approval of settlement under Federal Rule of Civil Procedure
 2   41(a)(2) is unusual, and thus case law related to whether such motions should be
 3   considered dispositive or non-dispositive for the purposes of a motion to seal is scarce.
 4   Applying the general principles articulated by the Ninth Circuit, the Court finds that the
 5   motion can likely be considered non-dispositive. Technically, approval of the settlement
 6   would dismiss certain parties from the case. However, resolving the motion would likely
 7   not touch on substantive issues related to the merits, as a Rule 41(a)(2) is generally not an
 8   adjudication on the merits. See Fed. R. Civ. P. 41(a)(2); Kamakana, 447 F.3d at 1179
 9   (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984)) (noting that non-
10   dispositive motions “are often ‘unrelated, or only tangentially related, to the underlying
11   cause of action’”); Foltz, 331 F.3d at 1135–36 (quoting Rushford v. The New Yorker
12   Magazine, 846 F.2d 249, 252 (4th Cir. 1988)) (finding good reason to distinguish right of
13   access to materials attached to summary judgment motions from those attached to non-
14   dispositive motions because “summary judgment adjudicates substantive rights and
15   serves as a substitute for trial”). Accordingly, the Court presumes for the purposes of this
16   Order that the good cause standard applies.
17         “[B]road allegations of harm, unsubstantiated by specific examples or articulated
18   reasoning, do not satisfy the Rule 26(c) test” for good cause. In re Roman Archbishop of
19   Portland Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting Beckman Indus., Inc. v.
20   Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)). Confidential settlement agreements
21   may be protected under Rule 26(c), but the parties still must demonstrate good cause for
22   protection. See Phillips, 307 F.3d at 1212; cf. Foltz, 331 F.3d at 1136–38 (existence of
23   confidentiality provisions in protective order governing discovery does not constitute
24   compelling reason for maintaining documents under seal when they are attached to
25   dispositive motion).
26   \\\
27
                                                   3
28                                                                            3:20-cv-00246-GPC-AGS
 1         Here, the settlement amount has been disclosed to counsel for the non-settling
 2   Defendants, see ECF No. 123-1 (Gilbert Decl.) ¶ 4, and Plaintiff has narrowly tailored
 3   her request to redact only the settlement amount and the amount of a lien filed by
 4   Plaintiff’s formal counsel, which could reveal the settlement amount if there are
 5   references to the relative size of the lien compared to the settlement amount. See ECF
 6   No. 121-2 (Graham Decl.) ¶¶ 7, 9. However, Plaintiff only supports her argument that
 7   good cause exists for redaction of the settlement amount with reference to the fact that
 8   the settlement agreement contains a confidentiality provision. However, as the Ninth
 9   Circuit indicated in Phillips and Foltz, a confidentiality agreement, standing alone, does
10   not by itself constitute good cause or a compelling reason to seal. The Court cannot
11   conclude that good cause supports Plaintiff’s motion to seal without any indication of
12   what specific harm or prejudice will result if the information is disclosed. Kamakana,
13   447 F.3d at 1179–80.
14         The Court therefore DENIES WITHOUT PREJUDICE Plaintiff’s application to
15   seal. On or before June 14, 2021, Plaintiff shall either: (1) file unredacted versions of the
16   Declaration of Ryan A. Graham, Esq. in Support of Motion for Settlement Approval and
17   Memorandum of Points and Authorities in Support of Motion for Settlement Approval; or
18   (2) file a renewed application to seal making a “particularized showing” of the specific
19   harm or prejudice that will result if the information is disclosed to enable the Court to
20   determine whether good cause exists to permit sealing of the unredacted documents.
21         IT IS SO ORDERED.
22   Dated: June 7, 2021
23
24
25
26
27
                                                   4
28                                                                             3:20-cv-00246-GPC-AGS
